Exhibit 10.28












ACCENTURE LLP
LEADERSHIP SEPARATION BENEFITS PLAN




PLAN DOCUMENT AND
SUMMARY PLAN DESCRIPTION















--------------------------------------------------------------------------------



ACCENTURE LLP
LEADERSHIP
SEPARATION BENEFITS PLAN


TABLE OF CONTENTS



Page Number
INTRODUCTION
1
YOUR ELIGIBILITY FOR SEPARATION BENEFITS
1
SEPARATION AGREEMENT REQUIREMENT
3
SEPARATION BENEFITS PROVIDED UNDER THE PLAN
3
PAYMENT TIMING
5
RETURN OF ACCENTURE PROPERTY/TIME REPORTS
5
IMPACT OF REEMPLOYMENT ON SEPARATION BENEFITS
6
REPAYMENTS AND FORFEITURES
7
OTHER PLANS
7
PLAN ADMINISTRATION
7
BENEFIT DETERMINATIONS
8
AMENDMENT / TERMINATION
8
NO ASSIGNMENT
8
NO EMPLOYMENT RIGHTS
8



--------------------------------------------------------------------------------






NO ADDITIONAL BENEFITS RIGHTS
8
PLAN FUNDING
8
PLAN TYPE / APPLICABLE LAW
8
INFORMATION TO BE FURNISHED BY PARTICIPANTS
9
WORDING
9
MISTAKE OF FACT
9
SEVERABILITY
9
WITHHOLDING
9
BENEFIT CLAIMS PROCEDURES
9
RIGHTS UNDER ERISA
10
INFORMATION REQUIRED BY ERISA
11
CERTIFICATE OF ADOPTION
13
GLOSSARY OF TERMS
14








--------------------------------------------------------------------------------



INTRODUCTION
The Accenture LLP Leadership Separation Benefits Plan (the “Plan”) is a plan
maintained by Accenture LLP that provides Separation Benefits to eligible
Managing Directors of Accenture LLP (and those of its Affiliates that have
adopted the Plan with Accenture’s consent, including Accenture Financial
Services). The Plan only applies to Managing Directors; other employees are
covered by a different plan. This summary explains the main features of the Plan
as in effect for individuals notified of their termination on or after the
Restated Effective Date.
This document serves as both the Summary Plan Description for the Plan and the
official Plan document. It explains the principal terms of the Plan in
non-technical language. In the event of a conflict between the Plan and any
other communications, the terms of the Plan will govern.
Capitalized terms used in the Plan are defined in a Glossary of Terms at the end
of this document. To better understand your rights under the Plan, you should
familiarize yourself with those terms.
The term “you” as used in the Plan refers to an employee who is eligible for the
Plan or a Participant, as the context dictates. Receipt of this document does
not guarantee that the recipient is in fact an eligible employee or a
Participant under the Plan.
YOUR ELIGIBILITY FOR SEPARATION BENEFITS
To be eligible for the Plan, you must meet all the described requirements.
Employees who are eligible for Separation Benefits are called “Participants.”
You will become a Participant if (1) you are on Accenture’s regular payroll in
the United States as a Managing Director or a Senior Managing Director on your
Termination Date, (2) your employment with Accenture is involuntarily
terminated, including a mutual managed departure, for reasons other than Cause
(as determined by Accenture in its sole discretion), (3) you submit (and do not
later revoke) a signed Separation Agreement to Accenture by the stated deadline
(as further described below), and (4) none of the following applies to you:
•you are offered a Comparable Position with Accenture (or an Affiliate) prior to
your Termination Date;
•you initiate the termination of your employment with Accenture, including but
not limited to your resignation, voluntary termination following a change in the
terms and conditions of your employment, job abandonment, disability, death, and
inability or unwillingness to meet fundamental requirements for your position;
•prior to your Termination Date, you receive an offer of employment by a service
provider, vendor, client, successor contractor or independent contractor of
Accenture in a Comparable Position that primarily involves providing the same
services that you were providing to/on behalf of Accenture;





--------------------------------------------------------------------------------



•After receiving notice of employment termination, but while still employed, you
fail to: (i) exhibit professional conduct in the workplace; (ii) adhere to all
Accenture practices and policies; (iii) perform your regular job duties and
responsibilities in accordance with required performance standards; (iv)
successfully transition job activities; or (v) cooperate with Accenture
personnel in matters relating to your position or termination;
•you request to return to employment with Accenture following a leave of
absence, and Accenture determines that there are no available positions for
which you are qualified; provided, however, this provision will not apply to you
if you are returning from an extended medical leave, a leave of absence which
has a legally-protected status (such as Family and Medical Leave Act (FMLA)
leave) or a leave of absence that is otherwise treated as protected by Accenture
(such as future leave);
•in connection with a business transaction involving Accenture or an Affiliate
(including, without limitation, a sale of assets of Accenture, an outsourcing
transaction, or a contractual arrangement with a third party), you are offered a
position with the other party to the transaction (or one of its affiliates)
prior to your Termination Date;
•you fail to comply with the conditions below under “Return of Accenture
Property/Time Reports;”
•after receiving notice from Accenture that your employment is being terminated,
you terminate your employment prior to your Termination Date;
•you are an employee of an employer that has not adopted the Plan, including,
but not limited to, Accenture Flex LLC;
•you participate in the Enhanced Equity and Retirement Benefits for SMDs;
•you are classified as a contractor or a temporary employee;
•you are a Puerto Rico resident and your employment terminates for “Just Cause”
as defined by Puerto Rico law for reasons other than closing of operations,
technological or reorganizational changes and/or reductions in force (residents
of Puerto Rico may be eligible for legislatively-required severance outside of
the terms of this Plan); or
•you fail to comply with any condition set forth in the Plan.
Though employees terminated for “Cause” or “Deficient Performance” are not
eligible for Plan benefits, residents of Puerto Rico still may be eligible for
legislatively-required severance payments, provided the circumstances of the
separation do not meet the definition of “Just Cause” under P.R. Act No. 80.
Individuals performing services for Accenture who are not on Accenture’s regular
payroll (e.g., independent contractors and staffing agency employees) are not
eligible for Separation Benefits, regardless of any subsequent reclassification
as an employee or joint employee of Accenture.





--------------------------------------------------------------------------------



All determinations of eligibility for the Plan will be made by Accenture in its
sole discretion.
SEPARATION AGREEMENT REQUIREMENT
You will be required to sign a Separation Agreement and all other documentation,
which may include a document titled “Amendment to Restricted Share Unit and
Other Grant Agreements” to become a Participant and receive Separation Benefits,
provided that your status as a Participant will not be effective until any
revocation rights that may apply to your signed Separation Agreement have
expired. You are advised to consult a personal attorney to review the Separation
Agreement.
You must submit a signed Separation Agreement to Accenture not earlier than your
Termination Date and not after the deadline set forth in the Separation
Agreement. You may have a right to revoke the Separation Agreement. If such a
right exists, it will be indicated in the Separation Agreement. Any such
revocation must be in writing and must be received by Accenture during the time
frame set forth in the Separation Agreement. If you choose not to submit a
signed Separation Agreement to Accenture or if you effectively revoke the signed
Separation Agreement, you will still terminate employment as of your Termination
Date but will not be a Participant and will not be eligible to receive
Separation Benefits. As noted above, Separation Agreements will not be accepted
prior to your Termination Date nor after the deadline set forth in the
Separation Agreement.
Signed Separation Agreements (and any other accompanying documents to be signed)
must be returned to Accenture using DocuSign or such other method specified in
the Separation Agreement.
In the event you breach the provisions of the Separation Agreement, the payment
of Separation Benefits will cease and Accenture will exercise, and the employee
will be bound by, the remedies provided in the Separation Agreement.
SEPARATION BENEFITS PROVIDED UNDER THE PLAN
If you satisfy the Plan’s eligibility requirements, you will become a
Participant. Participants will receive Separation Benefits consisting of
Separation Pay (including a COBRA Payment) and Professional Outplacement
Services, each as described below.
Separation Pay
The amount of Separation Pay that a Participant is entitled to receive depends
upon the circumstances of their termination (i.e., whether they terminate for
Performance Reasons), as described below.





--------------------------------------------------------------------------------



Standard Package
Each Participant terminated other than for Performance Reasons is entitled to
receive Separation Pay consisting of (1) a base benefit, (2) a variable benefit
based on the Participant’s Years of Service, subject to a maximum set forth
below, and (3) a COBRA Payment (more fully described below), as set forth in the
table below. 

Base Benefit
Variable Benefit


COBRA
Payment
6 Months of Pay


1 Week of Pay for each complete Year of Service (rounded down to last complete
Year of Service), but not to exceed 8 Weeks of Pay$12,000

Performance Package
Each Participant terminated for Performance Reasons is entitled to receive
Separation Pay consisting of (1) a base benefit, and (2) a COBRA payment, as set
forth below:

Base BenefitCOBRA Payment4 Months of Pay$8,000

In all cases, any Separation Pay payable to you under the Plan under a Standard
Package or a Performance Package will be reduced dollar for dollar by any amount
required to be paid to you by the federal Worker Adjustment and Retraining
Notification (WARN) Act and/or any state or local law that is similar to the
federal WARN Act.
COBRA Payment
The COBRA Payment will be paid whether or not the Participant is enrolled for
coverage in the Active Medical Plan and whether or not the Participant elects
COBRA Continuation Coverage. To receive COBRA Continuation Coverage, a
Participant must elect such coverage in accordance with the terms of the Active
Medical Plan and otherwise comply with the terms and conditions that apply.
Professional Outplacement Services
Each Participant, including a Participant terminated for Performance Reasons, is
entitled to participate in a Managing Director Professional Outplacement
Services program to be provided by an outside firm selected by Accenture. Each
Participant will receive from Accenture separate, detailed information about the
Professional Outplacement Services program, including the duration of the
program, the types of available services, how to enroll, and the locations of
available programs. No Participant may receive cash in lieu of the Professional
Outplacement Services. A Participant must enroll in the Professional
Outplacement Services program in order to participate; enrollment is not
automatic. A Participant may enroll in the Professional Outplacement Services
program after the date the Participant submits the Separation Agreement





--------------------------------------------------------------------------------



or, in the case of a Participant entitled to revoke the Separation Agreement,
upon expiration of the applicable revocation period. A Participant must enroll
in the Professional Outplacement Services program no later than sixty (60) days
after the Termination Date or, in the case of a Participant entitled to revoke
the Separation Agreement, no later than sixty (60) days after the date the
revocation period expires.
PAYMENT TIMING
Unless otherwise required by law and except as provided in the following
sentence, Separation Pay will be paid in a single lump sum on the next regular
payroll date following the date Accenture receives the signed Separation
Agreement or, in the case of a Participant entitled to revoke the signed
Separation Agreement, the next regular payroll date following the date the
applicable revocation period expires (or as soon as administratively practicable
thereafter in accordance with Accenture’s payroll procedures). If a Participant
dies before receiving full payment of his Separation Pay, remaining unpaid
amounts will be paid to their estate.
If a Participant is receiving short-term disability wage replacement benefits as
of their Termination Date or scheduled to start receiving short-term disability
wage replacement benefits no later than thirty (30) days following their
Termination Date, the Participant’s Separation Pay will include additional Base
Pay (as described below) for the lesser of (i) the number of weeks (if any)
remaining in which the Participant was scheduled to receive short-term
disability wage replacement benefits, or (ii) eight weeks. If the number of
weeks in (or remaining in) the Participant’s short-term disability wage
replacement benefits is not known prior to the payment of their Separation Pay,
they will receive eight weeks of Base Pay. For purposes of this paragraph only,
“Base Pay” is determined by Accenture in accordance with Accenture’s short-term
disability wage replacement benefit, as set forth under the U.S. Leaves of
Absence Policy (1018), as amended from time to time.
RETURN OF ACCENTURE PROPERTY/TIME REPORTS
As a condition of becoming a Participant and receiving Separation Benefits under
the Plan, you must (1) return to Accenture all Accenture property (e.g.,
building keys, credit cards, documents and records, identification cards, office
equipment, portable computers, mobile phones, parking cards, computer drives)
and (2) return to Accenture’s clients all client property (e.g., building keys,
credit cards, documents and records, identification cards, office equipment,
portable computers, mobile phones, parking cards, computer drives). Any
Accenture property and client property must be returned no later than your
Termination Date.  The following are also preconditions of receiving Separation
Benefits:
•The balance of any expense against your Accenture personnel number must be
zero.
•You must submit final time reports and all outstanding expense receipts.





--------------------------------------------------------------------------------



•The unpaid balance of any Accenture-related credit cards or credit accounts
issued to you, including a Corporate American Express card, must be zero.  If
you have a credit card or credit account balance, Accenture may require either:
(1) payment of the outstanding balance within 60 days of the Termination Date;
or (2) deduction of the outstanding balance from the Separation Benefits, to the
extent permitted by applicable law.
Accenture reserves the right, exercisable in its sole discretion, to reduce (on
a dollar-for-dollar basis) the amount of any Separation Benefits payable to a
Participant under the Plan by any disability, severance, separation, termination
pay, or pay-in-lieu of notice amounts that Accenture pays or is required to pay
to the Participant through insurance or otherwise under any plan or contract of
Accenture (including the amount of any compensation payable and the value of any
benefits to be provided during any notice period under an employment agreement
with Accenture or any Affiliate) or under any federal or state law (other than
unemployment compensation). In addition, Accenture reserves the right,
exercisable in its sole discretion, to reduce the amount of Separation Benefits
payable to a Participant under the Plan by the amount, if any, that the
Participant owes Accenture (or an Affiliate).
IMPACT OF REEMPLOYMENT ON SEPARATION BENEFITS
If you accept a job offer from Accenture or an Affiliate – or, as a result of an
exception to Policy 1420, you become a Contractor with Accenture or an Affiliate
– after your Termination Date, and the date you begin employment or the
contracting engagement (such date, the “Start Date”), as applicable, occurs
prior to expiration of the Separation Pay Period, your entitlement to Separation
Benefits will be affected as follows:
•Start Date Prior to Payment - If your Start Date occurs before your Separation
Pay has been paid to you, your Separation Pay will be reduced to an amount equal
to the number of weeks that passed from your Termination Date to your Start
Date, and you will not be entitled to Professional Outplacement Services.
•Start Date After Payment - If your Start Date occurs after your Separation Pay
has been paid to you, you must repay to Accenture a prorated amount of your
Separation Pay within 15 days following your Start Date, but not the cost of any
Professional Outplacement Services. The amount of your Separation Pay you are
required to repay is equal to the total number of weeks represented by your
Separation Pay less the number of weeks that passed from your Termination Date
to your Start Date. Accenture, in its sole discretion, reserves the right to
decide not to require repayment.
Note: If the Plan Administrator, in its sole discretion, determines that your
new position is not a Comparable Position, the provisions above will apply to
you, but you will be permitted to receive and retain 50% of the Severance Pay
otherwise payable to you based on the chart above or the minimum benefit, if
less, and the full Health Care Continuation Payment based on the chart above
(i.e., without adjusting for the reduced weeks of Severance Pay).





--------------------------------------------------------------------------------



REPAYMENTS AND FORFEITURES
Notwithstanding any other provision of the Plan, a Participant is required to
reimburse Accenture for the full amount of Separation Benefits received by the
Participant under the Plan if the Participant subsequently discloses any of
Accenture’s (or an Affiliate’s) trade secrets, violates any written covenants or
agreements with Accenture or an Affiliate, including but not limited to
non-compete and non-solicitation provisions in any employment or equity
agreement, or otherwise engages in conduct that may adversely affect Accenture’s
(or an Affiliate’s) reputation or business relations. In addition, the
Participant will immediately forfeit any right to benefits under the Plan that
have not yet been paid. Accenture will take such steps as it deems necessary or
desirable to enforce the provisions of this subsection.
OTHER PLANS
The Plan supersedes and replaces all other severance or separation plans,
programs, policies, or practices of Accenture, other than the Accenture United
States Separation Benefits Plan.
Separation Benefits (if any) will not be included as eligible compensation for
purposes of any of Accenture’s pay-based benefits, such as 401(k), profit
sharing, retirement, life insurance, and long-term disability.
Payments or benefits provided to a Participant under any deferred compensation,
savings, retirement, or other employee benefit plan of Accenture are governed
solely by the terms of such plan. Nothing in this Plan limits Accenture’s right
to, at any time or for any reason, modify, amend, or terminate any of
Accenture’s employee benefit or compensation plans, programs, policies, or
arrangements.
PLAN ADMINISTRATION
Accenture LLP is responsible for the administration and operation of the Plan.
Accenture LLP is the Plan’s “plan administrator” and “named fiduciary” (within
the meaning of such terms under ERISA).
Accenture LLP may adopt from time to time such rules as may be necessary or
desirable for the proper and efficient administration of the Plan and as are
consistent with the terms of the Plan. These rules will be applied on a uniform
basis to similarly situated individuals.
In administering the Plan, Accenture LLP will have the authority, exercisable in
its sole discretion, to construe and interpret the provisions of the Plan and to
make factual determinations thereunder, including the discretionary authority to
determine the eligibility of employees (or other individuals) and the amount of
benefits payable under the Plan. Any decisions made by Accenture are final and
conclusive with respect to all questions concerning the Plan and are binding on
all parties.
Accenture may delegate to one or more of its employees or other persons the
responsibility for performing certain of Accenture’s duties under the terms of
the Plan and may seek such expert advice as Accenture deems reasonably necessary
with respect to the Plan.





--------------------------------------------------------------------------------



BENEFIT DETERMINATIONS
No benefits will be provided to any individual under the Plan unless Accenture
LLP decides in its sole discretion that the individual is entitled to benefits
under the Plan.
AMENDMENT / TERMINATION
Accenture LLP reserves the right in its sole discretion to amend or terminate
the Plan at any time by a written instrument adopted by an authorized officer or
employee of Accenture LLP.
No employee, officer, director, or agent of Accenture has the authority to
alter, vary or modify the terms of the Plan, except by means of an authorized
written amendment to the Plan. No verbal or written representations contrary to
the terms of the Plan and its written amendments are binding upon Accenture or
the Plan.
NO ASSIGNMENT
Separation Benefits are not be subject to anticipation, alienation, pledge,
sale, transfer, assignment, garnishment, attachment, execution, encumbrance,
levy, or lien, and any attempt to cause such benefits to be so subjected will
not be recognized, except to the extent required by applicable law or otherwise
set forth in the Plan.
NO EMPLOYMENT RIGHTS
The Plan does not confer employment rights upon any person. No person is
entitled, by virtue of the Plan, to remain in the employ of Accenture or to be
rehired, and nothing in the Plan restricts the right of Accenture to terminate
the employment of any person at any time.
NO ADDITIONAL BENEFITS RIGHTS
Neither eligibility for, nor participation in, the Plan gives any employee a
right or claim to any benefit under the Plan, unless such right or claim has
specifically accrued under the terms of the Plan.
PLAN FUNDING
The Plan does not confer on any Participant (or any other individual) any right
in or title to any assets, funds, or property of Accenture. Any benefits payable
under the Plan are unfunded obligations of Accenture and will be paid from
Accenture’s general assets.
PLAN TYPE / APPLICABLE LAW
The Plan is an unfunded welfare benefit plan for purposes of ERISA, a severance
pay plan within the meaning of Department of Labor Reg. § 2510.3-2(b) and an
involuntary separation pay program under Treas. Reg. § 1.409A-1(b)(9)(iii).





--------------------------------------------------------------------------------



The Plan is governed and will be construed in accordance with ERISA. To the
extent not superseded by ERISA or other federal law, the laws of the state of
Illinois will apply to the Plan.
INFORMATION TO BE FURNISHED BY PARTICIPANTS
Each Participant must furnish to Accenture such documents, evidence, data, or
other information as Accenture considers necessary or desirable for the purpose
of administering the Plan. Benefits under the Plan for each Participant are
provided on the condition that the Participant will furnish full, true, and
complete data, evidence, or other information and that the Participant will
promptly sign any document required under the Plan or requested by Accenture.
WORDING
Where the context permits, words in the plural will include the singular, and
the singular will include the plural.
MISTAKE OF FACT
Any mistake of fact or misstatement of fact will be corrected when it becomes
known and proper adjustment made by reason thereof. A Participant must repay to
Accenture any benefits paid under this Plan by mistake of fact or law.
SEVERABILITY
In the event any provision of the Plan is held to be illegal or invalid for any
reason, such illegality or invalidity will not affect the remaining parts of the
Plan, and the Plan will be construed and enforced as if such illegal or invalid
provisions had never been included in the Plan.
WITHHOLDING
Accenture reserves the right to withhold from any amounts payable under this
Plan all federal, state, city, and local taxes as are legally required, as well
as any other amounts authorized or required by Accenture policy including, but
not limited to, withholding for garnishments and judgments or other court
orders.
BENEFIT CLAIMS PROCEDURES
You do not need to apply for benefits under the Plan. However, if you wish to
file a claim for benefits, you (or your authorized representative) may make a
claim by filing a written description of your claim with Accenture LLP within
180 days of your Termination Date. Accenture LLP will notify you in writing if
your claim is granted. If your claim is denied, Accenture LLP will notify you of
its decision, setting forth the specific reasons for the denial, references to
the Plan provisions on which the denial is based, additional information
necessary to perfect the claim, if any, and a description of the procedure for
review of the denial. Any written claim decision will be sent to you within 90
days (or 180 days if warranted by special circumstances) after Accenture LLP
received your claim.





--------------------------------------------------------------------------------



You (or your authorized representative) may request a review of a complete or
partial denial of your claim for benefits. Any such request must be in writing
and must be received by Accenture LLP within 60 days after you received the
notice of the denial of your claim. You will be entitled to review pertinent
Plan documents and submit written issues and comments to Accenture LLP. Within
60 days (or 120 days if warranted by special circumstances) after Accenture LLP
receives your request for review, Accenture LLP will furnish you with written
notice of its decision, setting forth the specific reasons for the decision and
references to the pertinent Plan provisions on which the decision is based.
You (or your authorized representative) may not challenge a decision of
Accenture LLP in court or in any other administrative proceeding unless you have
complied with the claim and appeal procedures described above and such
procedures have been completed. If your claim for benefits is finally denied by
Accenture LLP, you may only bring suit in court (or other administrative
proceeding) if you file such action within 120 days after the date of the final
denial of your claim by Accenture LLP. No action at law or in equity shall be
brought to recover benefits under this Plan until the appeal rights herein
provided have been exercised and the Plan benefits requested in such appeal have
been denied in whole or in part.
All decisions and communications to Participants or other persons regarding a
claim for benefits under the Plan shall be held strictly confidential by the
Participant (or other claimant), Accenture LLP, and their agents.
RIGHTS UNDER ERISA
Each Participant in the Plan is entitled to certain rights and protections under
ERISA. ERISA provides that Participants will be entitled to:
•Examine, without charge, at Accenture LLP’s offices, all documents governing
the Plan, and a copy of the latest annual report (Form 5500 series) filed by
Accenture LLP with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.
•Upon written request to Accenture LLP, obtain copies of documents governing the
operation of the Plan, a copy of the latest annual report (Form 5500 series),
and an updated summary plan description. Accenture LLP may make a reasonable
charge for the copies.
In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
the Plan, called “fiduciaries” of the Plan, have a duty to do so prudently and
in the interest of the Participants. No one, including Accenture or any other
person, may fire any person or otherwise discriminate against a person in any
way to prevent him or her from obtaining a benefit or exercising their rights
under ERISA. If a claim for benefits is denied, in whole or in part, the
claimant has the right to know why this was done, obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.





--------------------------------------------------------------------------------



Under ERISA, there are steps a person can take to enforce the above rights. For
instance, if a person requests a copy of the Plan documents or the Plan’s latest
annual report from Accenture LLP and such person does not receive them within
thirty days, they may file suit in a federal court. In such case, the court may
require Accenture LLP to provide the requested materials and pay such person up
to $110 per day until they receive the materials, unless the materials were not
sent because of reasons beyond the control of Accenture LLP. If a person has a
claim for benefits which is denied or ignored, in whole or in part, they may
file suit in a state or federal court. If it should happen that the fiduciaries
misuse a plan’s money, or if an individual is discriminated against for
asserting their rights, they may seek assistance from the U.S. Department of
Labor or may file suit in a federal court. The court will decide who should pay
court costs and legal fees. If a person is successful in the lawsuit, the court
may order the person sued to pay these cost fees. If the person filing the
lawsuit loses, the court may order that person to pay these costs and fees; for
instance, if it finds the claim to be frivolous.
If a person has any questions about the Plan, they should contact Accenture LLP.
If that person has any questions about this statement or about ERISA, they
should contact the nearest area office of the Employee Benefits Security
Administration, listed in the telephone directory, or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. A
person also may obtain certain publications about the rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.
INFORMATION REQUIRED BY ERISA

a.Name of PlanAccenture LLP
Leadership Separation Benefits Planb.Restated Effective DateOctober 1,
2020c.Plan YearJanuary 1 – December 31d.Plan Number702e.Type of PlanThe Plan is
an employee welfare benefit plan as defined in Section 3(1) of ERISA.f.Plan
SponsorAccenture LLP
161 North Clark Street
Chicago, Illinois 60601g.Plan Sponsor’s Identification No.72-0542904h.Plan
AdministratorAccenture LLP
161 North Clark Street
Chicago, Illinois 60601
Attn: Toni L. Corban
(973) 301-1350






--------------------------------------------------------------------------------






i.Agent for Service of
Legal Process
General Counsel
c/o Ronald J. Roberts
Accenture LLP
161 North Clark Street
23PrdP Floor
Chicago, Illinois 60601
j.Separation Agreements/Notices
Signed Separation Agreements or revocation notices should be sent to Accenture
using DocuSign or such other method specified in the Separation Agreement.
Any other notices or documents required to be given or filed with Accenture
under the Plan will be properly given or filed if delivered or mailed, by
registered mail, postage prepaid, to Accenture at:Accenture LLP
161 North Clark Street
Chicago, Illinois 60601
Attn: Toni L. Corban







--------------------------------------------------------------------------------



CERTIFICATE OF ADOPTION
WHEREAS, Accenture LLP desires to adopt and maintain this restated Accenture LLP
Managing Director Separation Benefits Plan (the “Plan”) for the benefit of its
eligible employees, effective as of the Restated Effective Date.
NOW, THEREFORE, Accenture LLP, acting through its duly authorized
representative, hereby restates the Plan, effective as of the Restated Effective
Date, in its entirety in the form included hereto.










Christine R. Klunk
Executive Director HR – North America








--------------------------------------------------------------------------------





GLOSSARY OF TERMS
“Accenture” means Accenture LLP and those of its Affiliates that have adopted
the Plan with Accenture’s consent. Accenture LLP is the sponsor and
administrator of the Plan.
“Active Medical Plan” means any or all of the Participating Medical Plan,
Participating Dental Plan and Participating Vision Plan under the Accenture
United States Group Health Plan, as amended from time to time.
“Affiliate” means an entity directly or indirectly controlling, controlled by,
or under common control with, Accenture or any other entity in which Accenture
or an Affiliate has an interest and which has been designated as an Affiliate by
Accenture, in its sole discretion. Examples of Affiliates include, but are not
limited to, Accenture Federal Services, Avanade, and certain joint ventures set
up by Accenture.
“Base Salary” means a Participant’s base compensation (as specified by
Accenture), determined as of the Participant’s Termination Date, excluding
overtime, bonus, incentive pay, or any other special compensation such as
quarterly variable compensation and annual variable compensation. For purposes
of determining Separation Pay (as described above under “Separation Benefits
Provided under the Plan”), Base Salary of a Participant classified by Accenture
as a part-time employee as of their Termination Date will reflect the part-time
percentage in effect on their Termination Date.
“Cause” means “cause” as defined in any employment agreement then in effect
between an employee and Accenture or an Affiliate, or if not defined therein, or
if there is no such agreement, ”Cause” means the employee’s (i) embezzlement,
misappropriation of corporate funds, or other acts of dishonesty; (ii)
commission or conviction of any felony, or of any misdemeanor involving moral
turpitude, or entry of a plea of guilty or nolo contendere to any felony or
misdemeanor; (iii) engagement in any activity that the employee knows or should
know could harm the business or reputation of Accenture or an Affiliate; (iv)
failure to comply or adhere to Accenture’s or an Affiliate’s policies; (v)
continued failure to meet performance standards as determined by Accenture or an
Affiliate; or (vi) violation of any statutory, contractual, or common law duty
or obligation to Accenture or an Affiliate, including, without limitation, the
duty of loyalty and obligations under any employment agreement or its
incorporated exhibits.  The determination of the existence of Cause will be made
by Accenture in good faith, and such determination is conclusive for purposes of
the Plan.
“COBRA Continuation Coverage” means continued coverage after your Termination
Date under the Active Medical Plan, pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA).
“COBRA Payment” means that portion of the Separation Pay that does not
constitute the base benefit or variable benefit.



--------------------------------------------------------------------------------





“Comparable Position” means a position that, as determined by Accenture, (i) is
in the same metropolitan area as the employee’s current position, (ii) has
compensation and benefits (in the aggregate) that are comparable to the
aggregate compensation and benefits of the eligible employee’s current position,
and (iii) would commence within ninety days following the eligible employee’s
Termination Date. Notwithstanding the foregoing, if you change career tracks but
remain in the same role, you will be considered in a Comparable Position, even
if it results in a change to your benefits and/or compensation.
“Deficient Performance” means, as determined by Accenture in its sole
discretion, an employee has (i) demonstrated significant performance
deficiencies which have been documented, (ii) been given a written action plan
for improving their performance, (iii) been given written documentation that
describes the consequences of the individual’s failure to address deficiencies
in their performance, or (iv) failed or been unwilling to meet job requirements
related to travel. The term “Deficient Performance” excludes any reason
determined by Accenture to constitute “Cause.”
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Month(s) of Pay” means the amount determined by dividing a Participant’s annual
Base Salary by 12.
“Performance Reasons” means the Managing Director was terminated for Deficient
Performance.
“Plan” means this Accenture LLP Leadership Separation Benefits Plan.
“Professional Outplacement Services” means the professional outplacement
services that a Participant is entitled to receive (in addition to Separation
Pay) in consideration for executing and, where applicable, not revoking, the
Separation Agreement.
“Separation Agreement” means the agreement (in the form provided and approved by
Accenture) that an eligible employee must execute, return to Accenture and not
revoke (if revocation rights apply) in order to become a Participant.
“Separation Benefits” means the benefits to which a Participant is entitled
under the terms of the Plan upon executing and, where applicable, not revoking,
the Separation Agreement.
“Separation Pay” mean the base benefit, variable benefit and COBRA Payment that
a Participant is entitled to receive (in addition to Professional Outplacement
Services) in consideration for executing and, where applicable, not revoking the
Separation Agreement.
“Separation Pay Period” means the period equal to the total number of weeks
represented by your Separation Pay.
“Termination Date” means the date specified by Accenture for termination of an
employee’s employment with Accenture.



--------------------------------------------------------------------------------





“Week of Pay” means the amount determined by dividing a Participant’s annual
Base Salary by 52.
“Years of Service” means, with respect to a Participant, each complete
twelve-month period of the Participant’s service with Accenture or an Affiliate,
beginning with the earlier of (a) the Participant’s most recent date of hire
with a business entity which Accenture or an Affiliate acquired, or (b) the
Participant’s last date of hire with Accenture or an Affiliate (based on the
applicable payroll records) and ending on their Termination Date, unless
otherwise noted in the Participant’s offer letter or employment agreement.
Periods of service prior to a Participant’s last date of hire with the acquired
entity, Accenture or an Affiliate, as applicable, will not be counted for
purposes of the Plan, unless otherwise noted in the Participant’s offer letter
or employment agreement. Years of Service will not include accrued but unused
PTO, vacation time, sick leave, personal time, or any other paid or unpaid time
off. Only complete Years of Service are counted as Years of Service.
Participants are credited with their employment period with Affiliates when
immediately joining Accenture (i.e., without any employment gap between the two
companies), and such Participants are considered to have an unbroken service
record with Accenture for purposes of the Plan.



